Citation Nr: 0518782	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  00-08 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for backaches caused 
by spondylosis, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, with a Baker's cyst, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, granting a 10 percent 
rating for traumatic arthritis of the right knee, effective 
from May 1998, and denying the veteran's claim for increase 
for backaches caused by spondylosis.  Further actions 
followed by the ROs in Washington, DC, and Baltimore, 
Maryland.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board in Washington, DC, in May 2005, a transcript 
of which is of record.  At that time, the veteran had moved 
the Board to advance his case on the docket and such motion 
was granted by the undersigned Veterans Law Judge, pursuant 
to 38 U.S.C.A. § 7107 (West 2002).  Expedited consideration 
of this appeal followed.  

This appeal in its entirety is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

At his May 2005 hearing, the veteran requested corrective 
action with respect to an alleged reduction in the protected 
rating assigned for his service-connected backaches due to 
spondylosis.  Allegations were advanced, to the effect that 
the RO had incorrectly reduced the rating in question from 20 
percent to 10 percent by its rating decision in September 
2004, when the issue then before the RO was a claim for 
increase for coronary artery disease.  While this appears to 
be a clerical error, as opposed to an attempt to reduce the 
rating in question, corrective action is in order.  

As to the reasons requiring remand of this matter, pertinent 
medical evidence has been submitted by or on behalf of the 
veteran subsequent to the issuance of the most recent 
supplemental statements of the case (SSOCs) pertaining to the 
right knee and low back disorders, in contravention of 
38 C.F.R. § 19.31 (2004).  Included in that evidence not 
previously reviewed by the RO is medical data identifying a 
May 2004 L1 compression fracture, the significance of which 
is uncertain in terms of the rating to be assigned for the 
veteran's service-connected backaches due to spondylosis.  
Such is found to necessitate further medical input.  Further, 
in light of the veteran's allegations that his back and knee 
disorders are more disabling now that is reflected by the 
most recent VA medical examinations conducted in 2002, 
additional examination regarding each disability is found to 
be in order.  

Initial notice of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was attempted by the RO's letter of January 2005 to the 
veteran, but such correspondence did not set forth the 
evidence or information needed to substantiate his claims for 
increase for back and right knee disorders.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  As well, in connection with the 
veteran's claim for increase for back disability, the RO has 
not to date documented their consideration of the changes in 
the rating criteria for the evaluation of spinal disorders 
effectuated as of September 26, 2003.  See 68 Fed. Reg. 51454 
(2003).  Corrective actions on remand are thus necessitated..

On the basis of the foregoing, this appeal is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing of what 
information and evidence is still needed 
to substantiate his claims for increased 
ratings for traumatic arthritis of the 
right knee with a Baker's cyst, and for 
backaches caused by spondylosis.  The 
veteran must also be notified what 
portion of any necessary evidence VA will 
secure, and what portion he himself must 
submit.  He must also be advised to 
submit all pertinent evidence not already 
on file that he has in his possession, 
and that, if requested, VA will assist 
him in obtaining pertinent treatment 
records from private medical 
professionals, or other evidence, 
provided that he furnishes sufficient, 
identifying information and 
authorization.  

2.  Corrective action is needed with 
respect to the rating decision of 
September 2004, wherein the veteran's 
service-connected backaches caused by 
spondylosis was noted to be 10 percent 
disabling, given that a 20 percent rating 
therefor is protected under 38 C.F.R. 
§ 3.951 (2004).

3.  All records of VA medical treatment 
pertaining to either of the disabilities 
in question which are not already on file 
and which were compiled subsequent to 
July 2004 must be obtained for inclusion 
in the claims folder.  The veteran 
reports receiving treatment at the 
Washington VA Medical Center.

4.  The veteran must thereafter be 
afforded a VA medical examination by an 
orthopedist for the purpose of 
determining the nature and severity of 
his right knee arthritis with a Baker's 
cyst, and backaches due to spondylosis.  
The claims folders in there entirety are 
to be furnished to the examiner prior to 
any evaluation of the veteran for use in 
the study of this case.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing.  Detailed range of 
motion studies must be conducted of the 
back and right knee.  All pertinent 
diagnoses must be set forth.  

The examiner is asked to respond to the 
following questions, providing a 
professional opinion and supporting 
rationale where appropriate:  

(a)  Those disabling 
manifestations specifically 
attributable to the veteran's 
service-connected right knee 
and back disorders must be 
fully outlined and 
differentiated from symptoms 
caused by any nonservice-
connected disorders.  In this 
regard, the examiner must 
specifically indicate whether 
the recently identified L1 
vertebral compression fracture 
is part and parcel of the 
service-connected backache 
disorder, a resultant effect 
thereof, or a wholly unrelated 
entity.  That is, is the 
vertebral fracture caused or 
aggravated by any service 
connected disorder.

(b)  The examiner must note the 
presence or absence of 
subluxation or lateral 
instability of the right knee, 
and, if present, it must be 
determined whether any such 
subluxation or instability 
results in a mild, moderate, or 
severe impairment of the right 
knee.  The relationship, if 
any, between any identified 
subluxation/lateral instability 
and the veteran's traumatic 
arthritis must be fully 
explained.  

(c)  As to both the right knee 
and backaches, discuss the 
presence or absence of 
objective signs of pain, 
weakened movement, and/or 
incoordination.  The degree of 
any resulting impairment should 
be quantified in terms of the 
resulting functional loss.  If 
possible, the additional degree 
to which range of motion of the 
right knee and/or back is 
adversely affected must be set 
forth.   Also, express an 
opinion concerning whether 
there would be additional 
limits on functional ability on 
repeated use or during flare-
ups, if the veteran describes 
flare-ups.  

5.  Following the completion of the 
foregoing actions, the examination report 
must be reviewed.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

6.  Lastly, a new rating decision must be 
prepared and the veteran's claims for 
increase must be readjudicated, inclusive 
of the question of whether separate, 
compensable ratings are warranted for 
right knee subluxation/instability and 
arthritis, and whether a compression 
fracture of L1 is part and parcel of the 
service-connected back disability, a 
resultant effect, or completely separate 
therefrom.  Such readjudication must be 
based on all the evidence of record, 
including that submitted since issuance 
of the most recent SSOCs in February and 
September 2002, and all governing legal 
authority, including the VCAA, its 
implementing regulations, and the 
holdings of those Federal courts 
interpreting such body of law.  
Consideration must also be accorded, as 
applicable, to 38 C.F.R. §§ 4.40, 4.45 
(2004) and DeLuca v. Brown, 8 Vet.App. 
202 (1995); changes to the criteria for 
the rating of spinal disorders effective 
from September 26, 2003, see 68 Fed. Reg. 
51494 (2003); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56704 (1998); VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997); and Esteban v. 
Brown, 6 Vet.App. 259 (1994), as to 
whether a separate rating may be assigned 
for knee subluxation/instability.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



